Citation Nr: 1120845	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  06-14 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1957 to June 1962.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions in May 2004, February 2006, and March 2008 by the Regional Offices (ROs) of the Department of Veterans Affairs (VA) in Chicago, Illinois, and Cleveland, Ohio.  The Chicago RO has jurisdiction of this appeal.

In March 2011, the Veteran testified before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record and has been reviewed. 

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such, the Board has recharacterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disability, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a March 2011 statement, the Veteran indicated that he wished to withdraw his appeal seeking entitlement to service connection for a right knee disability, and the Board received the request prior to the promulgation of a decision.

2.  With resolution of any doubt in the Veteran's favor, bilateral hearing loss is related to in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of a substantive appeal pertinent to the issue of entitlement to service connection for a right knee disability are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  Bilateral hearing loss was incurred in service. 38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal per the Veteran's request

The Veteran perfected an appeal from a May 2004 rating decision that denied service connection for a right knee disability.  

During the Veteran's Board hearing, he submitted a March 2011 statement indicating that he wished to withdraw the issue of entitlement service connection for a right knee disability.

An appeal may be withdrawn in writing at any time before a decision is rendered by the Board.  38 C.F.R. § 20.204(b) (2010).  Once the Veteran withdrew this issue in the March 2010 correspondence, there remained no allegations of error of fact or law for appellate consideration.  The Board does not have jurisdiction to review the issues of entitlement to service connection for a right knee disability and therefore, that claim is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002).

Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post- service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection will also be presumed for certain chronic diseases, including sensorineural hearing loss, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2010).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact- finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a). Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

Hearing Loss Claim

The Veteran asserts that he is entitled to service connection for bilateral hearing loss.  In view of the favorable disposition below, the Board finds that all notification and development action necessary to render a fair decision on the service connection claim for bilateral hearing loss has been accomplished.

Hearing loss disability is defined by regulation. For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, medical evidence confirms a current diagnosis of bilateral hearing loss for VA purposes.  In this regard, the Veteran underwent an audiogram at the VA in February 2005.  Puretone thresholds were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
55
60
65
LEFT
45
60
65
65
75

Speech recognition score was 76 percent in the right ear and 72 percent in the left ear.   

In November 2005, the Veteran underwent a VA audiological examination.  Puretone thresholds (air conduction) were reported as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
55
65
65
LEFT
45
55
60
65
75

Speech recognition score was 76 percent in the right ear and 64 percent in the left ear.   

According to a December 2008 VA audiological examination, puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
60
70
70
LEFT
45
55
70
70
80

Speech recognition score was 68 percent in the right ear and 36 percent in the left ear.   The findings reflect that the Veteran currently has bilateral hearing loss.  

The Veteran attributes his current hearing loss to in-service acoustic noise trauma without the benefit of hearing protection.  The record reflects that he served with an artillery unit in the Army.  Moreover, service connection is currently in effect for tinnitus secondary to in-service acoustic trauma.  Thus, exposure to acoustic trauma during service is conceded.

As to the etiology of the Veteran's current hearing loss disability, the record contains two opinions.  The November 2005 VA examiner concluded that the Veteran's bilateral hearing loss was less likely as not caused by or a result of service.  In arriving at such opinion, it appears that the examiner took the Veteran's post- service exposure of recreational noise into consideration.  The December 2008 VA examiner also opined that the Veteran's hearing loss was less likely as not related to his military service.  In arriving at such opinion, the examiner pointed to the normal hearing thresholds documented at separation. The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Although the record does not contain a positive etiology opinion, the Board acknowledges the Veteran's testimony as to a continuity of symptomatology since service and notes that such continuity, if credible, can satisfy the requirement for a nexus between an in-service event and a current disability. Barr v. Nicholson, 21 Vet. App. 303 (2007).  As hearing difficulty is observable by a layperson, the Veteran is competent to report his symptoms and a continuity of such symptoms since service.  Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   The Board finds the Veteran report of a continuity of symptoms credible.  In light of the Veteran's competent and credible report of a continuity of symptoms, his current hearing loss disability, and his in-service exposure to acoustic trauma, the Board finds that the evidence supports service connection for bilateral hearing loss.  38 U.S.C.A. § 5107(b).  As such, service connection is warranted.


ORDER

Entitlement to service connection for a right knee disability is dismissed.

Entitlement to service connection for bilateral hearing loss is granted.


REMAND

The Veteran contends, in essence, that he has had psychiatric problems since service and thus service connection for psychiatric disability is warranted.  A remand is necessary regarding the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.  As noted in the introduction, a claim for a specific psychiatric disability encompasses a claim in general for any psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

During his March 2011 Board hearing, the Veteran testified that he currently has a psychiatric disability and attributes it to service.  Specifically, his reported stressor was his fear of the war between East and West Germany.  The current record does not reflect that the Veteran is diagnosed with PTSD.  However, the record shows a diagnosis of anxiety disorder.  The Veteran has yet to undergo a VA examination to determine the etiology of any currently diagnosed psychiatric disability.   In light of the current psychiatric disability and the Veteran's competent and credible testimony, the Board finds that he should be afforded a VA examination to determine whether his psychiatric disability is related to or had its onset in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.   After obtaining and associating with the claims folder any outstanding medical evidence, afford the Veteran a VA examination to determine the nature, extent, onset, and etiology of any currently diagnosed psychiatric disability, to include PTSD.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  

The examiner should note all psychiatric disabilities, currently shown, and then opine as to whether it is at least as likely as not that any psychiatric disability found to be present, to specifically include generalized anxiety disorder and PTSD, is related to or had its onset during service, and particularly, to his reported fear of the war between East and West Germany.  The examiner must acknowledge and discuss the Veteran's competent report of having psychiatric symptoms since service, as well as other statements regarding the onset and continuity of his mental disorder, to include anxiety since service. 

The rationale for all opinions expressed should be provided in a legible report.

2.  Readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


